Exhibit 10.17

THE IMPAC COMPANIES
DEFERRED COMPENSATION PLAN

ARTICLE I

INTRODUCTION

          1.1     Purpose.  The purpose of this Plan is to enable the Sponsor
and Affiliated Companies to provide a competitive tax-deferred capital
accumulation vehicle in order to attract and retain key management.

          1.2     Effective Date and Term.  This Plan is effective as of
February 1, 2000 (the “Effective Date”), unless otherwise expressly provided
herein.

          1.3     Participation.  Participation in this Plan is open only to
employees of the Sponsor or any Affiliated Company who meet the requirements
specified in Section 4.1 of the Plan and who are selected for participation in
the Plan by the Committee.  Participation in this Plan by any such employees,
and the payment of any benefits under this Plan to any such employee, shall be
governed by the terms of this Plan and by the terms of the Participation
Agreement entered into with respect to this Plan by the Company and such
employee pursuant to Section 1.4 hereof.

          1.4     Participation Agreement.  As a condition to the commencement
of participation in this Plan, each employee approved for participation must
enter into an agreement covering such employee’s participation (a “Participation
Agreement”) which agreement shall be executed by the Sponsor and such employee
and, if such employee is employed by an Affiliated Company, such Affiliated
Company.  Each Participation Agreement shall include such terms and conditions
related to the employee’s participation in the Plan as the Committee may deem
appropriate.

          1.5     Applicability of ERISA.  This Plan is intended to be a
“top-hat” plan -- that is, an unfunded plan maintained primarily for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees within the meaning of ERISA.  As such, the Plan is exempt
from the participation and vesting requirements of Part 2 of Title I of ERISA,
the funding requirements of Part 3 of Title I of ERISA, and the fiduciary
responsibility provisions of Part 4 of Title I of ERISA.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

          2.1     Account.  “Account” shall mean one of the separate Accounts
maintained by the Committee pursuant to the provisions of Section 5.1.

          2.2     Active Participant.  “Active Participant” shall mean a
Participant whose participation in this Plan has been approved pursuant to the
provisions of Section 1.3, who has entered into a Participation Agreement
pursuant to the provisions of Section 1.4, and whose active participation in the
Plan has not been terminated pursuant to the provisions of Section 3.5.

          2.3     Affiliated Company.  “Affiliated Company” shall mean any of
the following affiliates of the Sponsor which the Board expressly designates as
having the status of an Affiliated Company for purpose of this Plan:  (a) any
corporation which is included in a controlled group of corporations, within the
meaning of Section 414(b) of the Code, of which controlled group the Sponsor is
also a member; (b) any trade or business which is under common control with the
Sponsor within the meaning of Section 414(c) of the Code; (c) any service
organization that is included in an affiliated service group, within the meaning
of Section 414(m) of the Code, of which affiliated service group the Sponsor is
also a member; (d) any other entity required to be aggregated with the Sponsor
pursuant to regulations promulgated under Section 414(o) of the Code and (e) any
other entity or entities which are designated by the Board as Affiliates as
listed on Exhibit A hereto and which adopt this Plan.

          2.4     Beneficiary.  “Beneficiary” shall mean, with respect to any
Participant, the person or persons and/or entity or entities designated or
deemed designated by the Participant pursuant to Section 12.1 hereof to receive
such Participant’s Distributable Benefit payable under the Plan following such
Participant’s death.

          2.5     Board; Board of Directors.  “Board” and “Board of Directors”
shall mean the board of directors of the Sponsor.

          2.6     Bonuses.  “Bonuses” shall mean bonus compensation which a
Participant is entitled to receive from the Company, including but not limited
to bonus compensation based on the performance of Sponsor and certain affiliates
of Sponsor, such as bonuses to which a Participant may be entitled under an
incentive plan.  Bonuses shall not include any amounts not currently includible
in such Participant’s gross income by reason of Code Section 402(e)(3) and/or
Code Section 125.

2



--------------------------------------------------------------------------------

          2.7     Bonus Deferrals.  “Bonus Deferrals” shall mean Bonuses
deferred at the election of the Participant pursuant to a Compensation Deferral
Agreement under the provisions of Article IV.

          2.8     Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

          2.9     Commissions.  “Commissions” shall mean fees paid to
salespersons as compensation for their services as specified by the Company on
its payroll records.  Commissions shall not include any amounts not currently
includible in such Participant’s gross income by reason of Code Section
402(e)(3) and/or Code Section 125.

          2.10   Commission Deferrals.  “Commission Deferrals” shall mean
Commissions deferred at the election of the Participant pursuant to a
Compensation Deferral Agreement under the provisions of Article IV.

          2.11   Committee.  “Committee” shall mean, as of any date of
reference, the committee, if any, then authorized and appointed to administer
this Plan as set forth in Section 3.1 hereof.

          2.12   Company.  “Company” shall mean the Sponsor or an Affiliated
Company.  A reference to the term “Company” shall be deemed to be (a) a
reference to the Sponsor with respect to Participants who are employees of the
Sponsor and (b) a reference to an Affiliated Company with respect to
Participants who are employees of such Affiliated Company.

          2.13   Compensation.  “Compensation” shall mean the aggregate of
Salary, and Bonuses and Commissions, including any amounts not currently
includible in such Participant’s taxable income by reason of Code Section 402 or
Code Section 125.

          2.14   Compensation Deferrals.  “Compensation Deferrals” shall mean
the Compensation amounts deferred at the election of the Participant pursuant to
a Compensation Deferral Agreement under the provisions of Article IV (including
Bonus Deferrals, Salary Deferrals and Commission Deferrals).

          2.15   Compensation Deferral Agreement.  “Compensation Deferral
Agreement” shall mean the agreement entered into by a Participant to defer
Compensation pursuant to the provisions of Sections 4.2.

          2.16   Disability.  “Disability” is deemed to exist, with respect to a
Participant, if and when, as a result of injury or sickness, the Participant is
permanently impaired to such an extent that he or she cannot perform the
material duties of his or her position of employment with the Company.  The
determination hereunder as to whether and when a Participant has a Disability
shall be made by the Committee, and for purposes of assisting the Committee in
making any such determination, the Committee may require the

3



--------------------------------------------------------------------------------

Participant to submit to an examination by a competent physician or medical
clinic selected by the Committee.

          2.17   Distributable Benefit.  “Distributable Benefit” shall mean the
vested interest of a Participant in his or her Account, which is determined and
distributable to the Participant in accordance with the provisions of Articles
V, VI, VIII and XI.

          2.18   Early Retirement.  “Early Retirement” shall mean retirement
from service for the Sponsor and all Affiliates on or after the date that the
sum of the Participant’s age plus Years of Service equals or exceeds 65.

          2.19   Effective Date.  “Effective Date” shall mean January 1, 2000.

          2.20   ERISA.  “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

          2.21   Investment.  “Investment” shall mean the one or more funds
under one or more variable life insurance contracts or one or more mutual funds
(or any other investment) deemed suitable by the Committee for purposes of
determining the investment experience adjustments that shall be made to a
Participant’s Account pursuant to the provisions of Section 5.4.

          2.22   Normal Retirement.  “Normal Retirement” shall mean retirement
from service for the Sponsor and all Affiliates on or after the date that the
Participant attains age 65.

          2.23   Participant.  “Participant” shall mean any employee of the
Company who is selected and approved for participation in this Plan as provided
in Section 1.3 hereof and who has executed a Participation Agreement as required
under Section 1.4 hereof.

          2.24   Plan Year.  “Plan Year” shall mean January 1 through December
31.

          2.25   Salary.  “Salary” shall mean, with respect to any Participant,
the base salary which such Participant is entitled to receive from the Company,
excluding any amounts not currently includible in such Participant’s gross
income by reason of Code Section 402(e)(3) and/or Code Section 125.  Salary
shall not include any Bonuses or Commissions which a Participant is entitled to
receive from the Company.

          2.26   Salary Deferrals.  “Salary Deferrals” shall mean Salary amounts
deferred at the election of the Participant pursuant to a Compensation Deferral
Agreement under the provisions of Article IV.

          2.27   Sponsor.  “Sponsor” shall Impac Funding Corporation, a
California corporation.

4



--------------------------------------------------------------------------------

          2.28   Termination.  “Termination” shall mean the voluntary or
involuntary termination of a Participant’s employment with the Sponsor and all
Affiliated Companies for any reason (including Disability or death).

          2.29   Valuation Date.  “Valuation Date” shall mean the last of each
calendar quarter which is also a business day, as of which the fair market value
of Participants’ Accounts shall be determined.

          2.30   Year of Service.  “Year of Service” shall mean any completed 12
month Period of Service including periods prior to the Effective Date.  A Period
of Service begins on the date an employee first performs an hour of service and
ends on the date his or her employment ends.  Employment ends on the date that
the employee quits, retires, is discharged, dies or (if earlier) the first
anniversary of his or her absence for any other reason.  Any Period of Service
less than 12 months shall be disregarded.

5



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION OF THE PLAN

          3.1     Administration By Committee.  This Plan shall be administered
by a committee composed of at least four (4) individuals appointed from time to
time by the Board (the “Committee”); provided, however, that if the Board does
not appoint a committee, the Board shall constitute the Committee.  Any member
of the Board or the Committee may be a Participant in this Plan, provided,
however, that any action to be taken by the Board or Committee solely with
respect to the particular interest in this Plan of a Board or Committee member
who is also a Participant in this Plan shall be taken by the remaining members
of the Board or Committee.  Notwithstanding the foregoing, in the event of a
Change in Control of the Sponsor, the members of the Committee shall be elected
pursuant to a majority vote of the Participants.  Each Participant shall have
one vote in any such election, regardless of the value of their Accounts.  An
election to appoint new Committee members following a Change in Control of the
Sponsor shall be held by the Committee within 60 days of the date of such Change
in Control pursuant to procedures established by the Committee.  At a minimum,
such procedures shall provide that Participants shall have the right to submit
written nominations of one or more persons to serve on the new Committee and all
Participants shall be provided with written notice of any such election at their
last known residence at least 30 days before the date of the election.

          3.2     Board and Committee Authority; Rules and Regulations.  The
Committee shall have discretionary authority to (a) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the
Plan, and (b) decide or resolve, in its discretion, any and all questions,
including interpretations of the Plan, as may arise in connection with the
Plan.  The Committee shall have authority to take or approve, in its discretion,
all such actions in relation to the Plan (including, without limitation, actions
described in the preceding sentence) as may be taken or approved by the Board;
provided, however, that, except as provided in Section 8.2, the Committee shall
have no authority to (a) amend, suspend or terminate the Plan or (b) to
designate or remove a Company from the list of Affiliates authorized to
participate in the Plan.  Notwithstanding the foregoing, but subject to the
provisions of Section 8.2, the Board may, by written notice to the Committee,
withdraw all or any part of the Committee’s authority at any time, in which case
such withdrawn authority shall immediately revest in the Board.  The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.

          3.3     Appointment of Agents.  In the administration of the Plan, the
Board and/or the Committee may from time to time employ agents (which may
include officers and/or employees of the Sponsor or any Affiliated Company) and
delegate to them such

6



--------------------------------------------------------------------------------

administrative duties as it sees fit and may from time to time consult with
counsel who may be counsel to the Sponsor or any Affiliated Company.

          3.4     Reports.  Within a reasonable amount of time following each
calendar quarter, the Committee shall cause to be given to each Participant a
statement showing the dollar amount of his or her Account under the Plan as of
the end of such calendar quarter.

          3.5     Termination of Active Participation.  In the event that the
Committee determines that a Participant’s employment performance is no longer at
a level which merits continued active participation in the Plan, the Committee
may terminate such Participant’s active participation in the Plan (without
necessarily terminating such Participant’s employment) as of the date specified
by the Committee.  After the effective date of a Participant’s termination of
active participation in the Plan, such Participant shall not be eligible to make
Compensation Deferrals under the Plan nor shall such Participant be entitled to
have credited to his or her Account Compensation Deferrals pursuant to the
provisions of Section 5.2; nevertheless, such a Participant shall be entitled to
have his or her Account adjusted as provided in Section 5.3 hereof.

          3.6     Leave of Absence.  In the event the Participant takes a leave
of absence from active employment with the Sponsor and all Affiliated Companies,
the Committee shall determine, in its discretion, whether such leave of absence
shall be deemed to constitute, a Termination for purposes of the Plan.

7



--------------------------------------------------------------------------------

ARTICLE IV

COMPENSATION DEFERRALS
AND COMPANY CONTRIBUTIONS

          4.1     Eligibility to Make Compensation Deferrals.  Subject to the
limitations of this Article IV, each employee who, as of the last day of the
Plan Year immediately preceding the Plan Year for which an eligibility
determination is being made (the “Determination Date”), meets at least one of
the following requirements, shall be eligible to enter into a Compensation
Deferral Agreement to make Compensation Deferrals and become a Participant,
effective as of first day of the Plan Year:

 

          (a)     The employee is designated as, and performs the functions of
an officer of the Company having the rank of at least a Vice President and the
employee’s annual base salary as of the Determination Date was at least the
greater of:  (i) $80,000 or (ii) the amount specified in Section 414(q)(1)(B)(i)
of the Internal Revenue Code; or

 

 

 

          (b)     The employee is designated as, and performs the functions of
an officer of the Company having the rank of at least a Vice President and the
employee’s Compensation actually received in the calendar year ending on the
Determination Date was at least the greater of:  (i) $80,000 or (ii) the amount
specified in Section 414(q)(1)(B)(i) of the Internal Revenue Code.

          4.2     Election to Make Compensation Deferrals.

 

          (a)     Salary Deferrals.  Each Active Participant who desires to make
Salary Deferrals for a Plan Year shall enter into a Compensation Deferral
Agreement for such year specifying the amount of Salary for such year to be
deferred (stated in terms of a whole percentage of Salary not to exceed 50%) and
such other information as the Committee shall determine.  The amount of Salary
Deferrals elected for a Plan Year shall not be less than 5% of Salary.

 

 

 

          (b)     Monthly Bonus/Commission Deferrals.  Each Active Participant
who desires to make Deferrals of monthly Bonuses or Commissions for a Plan Year
shall enter into a Compensation Deferral Agreement for such year specifying the
amount of monthly Bonuses or Commissions for such year to be deferred (stated
after in terms of a whole percentage of Bonus or Commission Deferrals not to
exceed 100%) and such other information as the Committee shall determine.  The
amount of monthly Bonus or Commission Deferrals elected for a Plan Year shall
not be less than 5% of monthly Bonuses or Commissions.

8



--------------------------------------------------------------------------------

 

          (c)     Quarterly Bonus/Commission Deferrals.  Each Active Participant
who desires to make Deferrals of quarterly Bonuses or Commissions for a Plan
Year shall enter into a Compensation Deferral Agreement for such year specifying
the amount of quarterly Bonuses or Commissions for such year to be deferred
(stated in terms of a whole percentage not to exceed 100%) and such other
information as the Committee shall determine.  The amount of quarterly Bonus or
Commission Deferrals elected for a Plan Year shall not be less than 5% of
quarterly Bonuses or Commissions.

 

 

 

          (d)     Annual Bonus/Commission Deferrals.  Each Active Participant
who desires to make Deferrals of annual Bonuses or Commissions for a Plan Year
shall enter into a Compensation Deferral Agreement for such year specifying the
amount of annual Bonuses or Commissions for such year to be deferred (stated in
terms of a whole percentage not to exceed 100%) and such other information as
the Committee shall determine.  The amount of annual Bonus or Commission
Deferrals elected for a Plan Year shall not be less than 5% of annual Bonuses or
Commissions.

 

 

 

          (e)     Procedures.  A Compensation Deferral Agreement under this
Section 4.2 shall not be effective unless it is executed by the Participant and
returned to the Committee before the first day of the first Plan Year with
respect to which the Agreement relates.  Once executed, a Compensation Deferral
Agreement shall remain in effect for all subsequent Plan Years unless revoked or
modified in writing by the Participant before the first day of the Plan Year for
which the revocation or modification is to take effect.  An election to make
Compensation Deferrals for a Plan Year (including a failure to revoke or modify
a prior election in a timely manner), shall be irrevocable after the beginning
of the Plan Year with respect to which the election relates.  A Participant’s
failure to revoke or modify his original deferral election in writing before the
first day of the following Plan Year shall constitute a waiver by the
Participant of the Participant’s right to elect a different deferral amount and
shall constitute an election to make deferrals as previously elected and shall
apply as of the new Plan Year.

          4.3     Continuing Participation.  Once an employee becomes eligible
to participate in the Plan, the employee shall continue to be eligible to
participate in the Plan until eligibility for participation is terminated as
provided in Section 3.5.

          4.4     No Deferrals After a Termination.  No Compensation Deferrals
shall be made after a Participant terminates employment with the Company.

          4.5     Spousal Consent.  Compensation Deferrals under this Article IV
shall not be subject to the consent of the Participant’s spouse, if any.

          4.6     Withholding.  No deferral election shall reduce a
Participant’s compensation below the amount necessary to pay any applicable
employment taxes on amounts deferred,

9



--------------------------------------------------------------------------------

any income tax applicable to compensation that is not deferred or any amount
required to be withheld to fund any other benefit or plan of the Company.

          4.7     Company Contributions.  Each participating Company may, in its
sole discretion, make a Company Contribution to the Plan in such amount as the
Company, in its sole discretion determines.  Company Contributions shall be
allocated among the Accounts of Participants as specified by each Company in its
sole discretion.

          4.8     Special Provisions for 2000 Salary Deferrals.  Notwithstanding
the requirement of Section 4.2 that elections to defer Compensation must be made
before the first day of the Plan Year, Participants shall be permitted to make
Compensation Deferrals for the period beginning on February 1, 2000 and
continuing through December 31, 2000 (the “2000 Deferral Period”) pursuant to
this Section 4.8.  A Compensation Deferral Agreement under this Section 4.8
shall not be effective unless it is executed by the Participant and returned to
the Committee before January 25, 2000.  A Participant’s election to make
Compensation Deferrals for the 2000 Deferral Period shall be irrevocable after
January 25, 2000.

10



--------------------------------------------------------------------------------

ARTICLE V

ACCOUNTS; VALUATION OF ACCOUNTS; VESTING

          5.1     Separate Accounts for Participants.  The Committee shall have
the responsibility to keep separate Accounts for each Participant in accordance
with the provisions of this Article V reflecting amounts credited to the
Participant under the Plan (subject to the restrictions set forth in Section 9.1
below).  Each Participant’s Account shall represent a book reserve in the name
of the Participant.

          5.2     Crediting of Compensation Deferrals to Participants’
Accounts.  All Compensation Deferrals and all Company Contributions made for a
particular year shall be credited to separate Accounts (the “Compensation
Deferral Account “and the “Company Contribution Account”) for each Participant
by whom such deferrals are made.

          5.3     Adjustments for Investment Experience.  Each Participant’s
Account(s) shall be adjusted as of each Valuation Date.  The adjustments made
shall be those adjustments reflecting income, gains and losses that would have
been made to the Participant’s Account(s) had the dollar value of the Account
been invested in the Investments selected by the Participant pursuant to the
provisions of Section 5.4.

          5.4     Designation of Investments.  For purposes of determining the
adjustments for investment experience set forth in Section 5.3 above, the dollar
value of each Participant’s Account(s) shall be deemed to be invested in
accordance with the Participant’s investment designation in one or more
Investments established by the Committee pursuant to rules established by the
Committee.  The Committee may, at its discretion, establish alternative
Investments or eliminate any previously established Investments at any time and
from time to time.  In accordance with rules established by the Committee, each
Participant may elect the Investment in which his or her Account is deemed
invested.

          5.5     Valuation of Accounts.  A Participant’s Account(s) under the
Plan shall be valued by the Committee as of each Valuation Date.  A
Participant’s Account(s) shall be calculated by starting with the balance of the
Account as of the prior Valuation Date (assuming a $0 balance for the initial
Valuation Date) and by (a) adding to the Participant’s Account those amounts, if
any, credited to the Account of such Participant under Section 5.2 above since
the last Valuation date, (b) making the adjustments to such Participant’s
Account set forth in Section 5.3 above since the last Valuation Date, and (c)
subtracting the aggregate amount of distributions or withdrawals made since the
last Valuation Date to or with respect to such Participant.

11



--------------------------------------------------------------------------------

          5.6     Vesting of Accounts.  Participant Accounts shall vest in
accordance with the following provisions:

 

          (a)     Compensation Deferrals Account.  A Participant shall be fully
vested at all times in the amount of their Compensation Deferrals Account.

 

 

 

          (b)     Company Contributions Account.  A Participant’s Company
Contributions Account shall become fully vested upon the Participant’s Early
Retirement, Normal Retirement, death or Disability while employed by the Company
or upon a Change in Control as defined in Article XI.  In addition, a
Participant’s Company Contributions Account shall become vested in accordance
with the following schedule:


 

Years of Participation

 

Vested Percentage

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Less than 3

 

0

%

 

3 or more

 

100

%


 

          (c)     Year of Participation.  For purposes of this Section 5.6(b), a
“Year of Participation” shall be defined as a twelve consecutive month period
beginning on the date that the Company Contribution is approved by the Board of
Directors of the Company electing to make a Company Contribution and ending on
the anniversary of such date.  No credit shall be given for partial years of
participation.

          5.7     Forfeitures.  Any amounts not vested at the time of a
Participant’s Termination or upon termination of the Plan as provided in Section
8.1 shall be forfeited.

12



--------------------------------------------------------------------------------

ARTICLE VI

BENEFITS

          6.1     Eligibility.  Any Participant who incurs any Termination shall
receive his or her Distributable Benefit in an amount equal to the vested
balance of the Participant’s Accounts as of the Valuation Date immediately
following such Termination.  Except as otherwise provided in Article XI hereof,
a Participant’s Distributable Benefit shall be paid at the times and in the
amounts specified in this Article VI.  A Participant’s Distributable Benefit
shall be paid (or commenced to be paid) within 30 days after the first Valuation
Date following such Termination or as soon as practicable thereafter.

          6.2     Form of Plan Benefit.  Any Participant or Beneficiary who is
entitled to receive his or her Distributable Benefit shall receive such Benefit
in the form of a lump sum payment unless (a) the value of the Participant’s
Accounts exceeds $100,000 in the aggregate, and (b) the Participant elects in
accordance with the provisions of Section 6.3 to have his or her Distributable
Benefit paid in substantially equal annual payments payable over fifteen (15)
years.  In the event a Participant elects to have his or her Distributable
Benefit paid in substantially equal annual payments, the investment experience
adjustments set forth in Section 5.3 shall continue to be made to the
Participant’s Account until the final payment is made to the Participant,
reducing his or her Account balance to zero.

          6.3     Election of Form of Benefit.  A Participant shall elect the
form in which his or her Distributable Benefit will be paid in the event of a
Termination on account of Early Retirement, Normal Retirement, death, or
Disability in his or her Initial Participation Agreement.  Except to the extent
that the Participant qualified for a Hardship Withdrawal as provided in Section
6.4 or elects a Short Term Pay-Out as provided in Section 6.5, the Participant’s
election as to the timing and form of distribution that is made on the
Participant’s Initial Participation Agreement shall apply to all subsequent
Compensation Deferrals and shall be irrevocable once made.

          6.4     Hardship Withdrawals.  A Participant may withdraw from his or
her Compensation Deferral Account Participant Deferrals previously made, but
only if the Committee determines that the Participant has an unforeseeable
emergency and that a withdrawal is reasonably necessary in order to satisfy the
emergency need.

 

          (a)     An “unforeseeable emergency,” as used in this Section 6.4,
shall mean severe financial hardship to the Participant resulting from a sudden
and unexpected illness or accident of the Participant or a dependent (as defined
in Code Section 152(a)) of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

13



--------------------------------------------------------------------------------

 

          (b)     The determination as to whether a withdrawal is reasonably
necessary to satisfy an unforeseeable emergency need is to be made on the basis
of all relevant facts and circumstances.  However, a withdrawal shall be
necessary in order to satisfy an immediate and heavy financial need only if:

 

 

 

 

          (i)     The amount of the withdrawal is not in excess of the amount
required to relieve the emergency need or in excess of the amount that such need
could not be satisfied from other sources that are reasonably available to the
Participant.  The amount of any hardship withdrawal may include any amounts
necessary to pay federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution.

 

 

 

 

 

          (ii)     The Participant submits a signed statement to the Committee,
on which the Committee can reasonably rely, to the extent that the need cannot
be relieved:

 

 

 

 

 

          (I)     Through reimbursement or compensation by insurance or
otherwise;

 

 

 

 

 

          (II)     By reasonable liquidation of the Participant’s assets, to the
extent such liquidation would not itself cause an immediate and heavy financial
need;

 

 

 

 

 

          (III)     By cessation of deferrals under the Sponsor’s Retirement
Savings Plan; or

 

 

 

 

 

          (IV)     By other withdrawals, distributions or nontaxable loans from
any plan maintained by the Company or any other employer, or by borrowing from
commercial sources on reasonable commercial terms.

 

 

 

 

 

          (iii)     A Participant’s resources shall be deemed to include those
assets of his or her spouse and minor children that are reasonably available to
the Participant.

 

 

 

 

 

          (iv)     A Participant who makes a hardship withdrawal pursuant to
this Section 6.4 shall not be eligible to make Compensation Deferrals for the
taxable year of the Participant immediately following the taxable year of such
hardship withdrawal.

          6.5     Short Term Pay-Outs.  A Participant may designate in advance
on his or her Compensation Deferral Agreement the time and amount of one or more
withdrawals of Compensation Deferrals (but not investment earnings thereon) from
his or her Account, subject to the following rules:  (a) A Participant may
designate a time for withdrawal not earlier than two years after the year that
Compensation was deferred under such

14



--------------------------------------------------------------------------------

Compensation Deferral Agreement which otherwise would have been paid absent the
deferral election (such amount to be designated as payable after 2, 3, 5 or 10
years); and (b) such election shall be irrevocable.  Notwithstanding a
Participant’s election to receive a Short Term Pay-Out in a particular dollar
amount, the maximum amount payable as a Short Term Pay-Out shall be limited to
the lesser of (a) the account balance of the Participant’s Compensation
Deferrals Account or (b) the dollar value of the Compensation Deferrals with
respect to the Plan Year for which the Deferral was elected, each determined as
of the Valuation Date preceding the payment of such Short Term Pay-Out.

          6.6     Disputes.  In the event of a dispute between a Participant and
the Company concerning the amount of the Participant’s Distributable Benefit,
the claims procedures and mandatory arbitration provisions of Article VII shall
apply.

          6.7     Lump Sum Payment of Withdrawals.  All Short Term Pay-Outs
shall be paid to Participants as soon as reasonably practicable following the
approval by the Committee of a properly completed withdrawal request.  All Short
Term Pay-Outs shall be made in a single lump sum payment in cash.

          6.8     Lump Sum Payment Upon Termination of Plan.  Upon a termination
of the Plan pursuant to Section 8.1 or Section 8.2, all Distributable Benefits
shall be paid to Participants (including Participants receiving installment
payments), in the form of a single lump sum payment in cash within 30 days after
the first Valuation Date following termination of the Plan, or as soon as
practicable thereafter.

15



--------------------------------------------------------------------------------

ARTICLE VII

APPLICATION FOR BENEFITS

          7.1     Initial Application.  In order for a Participant to receive or
commence receiving his or her Distributable Benefit, such Participant (or, in
the case of a Participant who incurs a Termination by reason of death, the
Participant’s Beneficiary) must file a written application for such Plan benefit
(an “Initial Application for Benefits”) with the Committee.  The Initial
Application for Benefits shall contain at least the following information:

 

          (a)     The Participant’s name;

 

 

 

          (b)     The Participant’s date of Termination and the reason for such
Termination (that is, whether such Termination is on account of the
Participant’s death, Disability or Retirement);

 

 

 

          (c)     A brief statement setting forth the basis (with references to
pertinent Plan provisions where applicable) of the Participant’s claim for his
or her Distributable Benefit; and

 

 

 

          (d)     Such other documents and information as the Committee may
reasonably require.

Notwithstanding the foregoing, if the Committee determines, based on such
evidence as it deems appropriate, that a Participant has incurred Termination
(or that the Plan has been terminated) and that such Participant (or other
person claiming benefits with respect to such Participant) would be entitled,
but for the failure to file an application for benefits, to commence receiving
benefit payments under this Plan, then the Committee may, in its discretion,
deem an application for such benefits to have been filed.

          7.2     Action on Applications.  At such time as the Committee
receives any Initial Application for Benefits (hereinafter shall be referred to
as a “Claim,” and the person filing any Claim shall be referred to hereinafter
as a “Claimant”), the Committee shall review the Claim, together with other
pertinent information (including any additional information the Committee may
reasonably request from the Claimant), and shall allow or deny the Claim.  The
Committee shall provide written notice to the Claimant of the Committee’s
decision to allow or deny the Claim (a “Notice of Action on Claim”) within 60
days after the Committee receives the Claim.  If the Claim is denied, the Notice
of Action on Claim shall include the following information:

 

         (a)     The specific reasons for the denial;

16



--------------------------------------------------------------------------------

 

         (b)     Specific reference to pertinent Plan provisions on which the
denial is based;

 

 

 

         (c)     If applicable, a description of any additional information or
material necessary to perfect the Claim, and an explanation of why such
information or material is necessary; and

 

 

 

         (d)     An explanation of the claims review procedure.

          7.3     Review Procedure.

 

          (a)     A Claimant is entitled to request the Committee to review any
denial by the Committee of his or her Claim.  The request for review must be
submitted in writing to the Committee within 60 days after the date the Notice
of Action on Claim is deemed given pursuant to Section 12.6 hereof.  If the
Claimant fails to make a timely request for review, the Claim will be deemed
conclusively to be denied.  The Claimant or his or her representative shall be
entitled to review all pertinent documents and to submit relevant issues and
comments to the Committee in writing.

 

 

 

          (b)     The Committee shall review the Claim and shall render the
final decision to allow or deny the Claim.  The Committee shall give written
notice of its decision to the Claimant within 60 days after it receives the
written request for review.  If the Claim is denied, such written notice shall
recite the facts on which the Committee based its decision as well as its
reasons therefor, with specific reference to pertinent Plan provisions where
applicable.

          7.4     Mandatory Arbitration.  Following exhaustion of all
administrative remedies as described in Sections 7.1-7.4, above, in the event of
any unresolved dispute under the provisions of this Plan, such dispute shall be
submitted to arbitration in accordance with the provisions of Section 12.12 of
the Plan.

          7.5     Claims By Representative.  In the event that any person who is
entitled (or required) to file a Claim under this Article VII is deceased or is
mentally or physically incapacitated in a manner that prevents such person from
filing such Claim, then such Claim may be filed by another person on behalf of
such Claimant, subject to such other person’s providing to the Committee or
Committee, as applicable, reasonable verification of such other person’s
authorization to act on the Claimant’s behalf.

17



--------------------------------------------------------------------------------

ARTICLE VIII

CHANGES TO THE PLAN

          8.1     Termination, Suspension or Amendment of Plan by Board. 
Subject to the provisions of Section 8.2, the Board may, in its sole discretion,
terminate or suspend this Plan at any time or from time to time, in whole or in
part, and, except as otherwise provided by the Board, no further Compensation
Deferrals or Company Contributions shall be credited to Participants’ Accounts
as of the date of such termination or suspension.  Subject to the provisions of
Section 8.3, the Board may amend this Plan at any time or from time to time, and
any amendment may provide benefits different in kind and/or amount from those
herein set forth.  Notwithstanding the foregoing, in the case of any
termination, suspension or amendment of this Plan, such termination, suspension
or amendment shall not adversely affect (a) the Account balance of any such
Participant as of the effective date of such termination, suspension or
amendment, (b) the Participant’s right to the investment experience adjustments
after any suspension or amendment pursuant to the provisions of Section 5.3, (c)
the Participant’s right to investment experience adjustments after termination
of the Plan, up to and including the effective date of such termination,
pursuant to the provisions of Section 5.3, or (d) the right or ability of any
such Participant (and, if applicable, such Participant’s Beneficiary) to receive
his or her vested Distributable Benefit in accordance with the terms of this
Plan as in effect immediately prior to such termination, suspension or
amendment.  Any termination, suspension or amendment of this Plan by the Board
shall be binding on each Affiliated Company, without further action by any such
Affiliated Company.

          8.2     Termination of Plan Upon a Change in Control.  Notwithstanding
the provisions of Section 8.1 of the Plan, upon the occurrence of a Change in
Control, the Committee may, in its sole discretion, elect to terminate all or a
portion of this Plan, in which case no further Compensation Deferrals or Company
Contributions shall be credited to Participants’ Accounts as of the date of such
termination and benefits shall be paid out as soon as practicable thereafter as
provided in Section 6.8.  In the case of any termination of the Plan by the
Committee, such termination shall not adversely affect (a) the Account balance
of any such Participant as of the effective date of such termination, (b) the
Participant’s right to investment experience adjustments after termination of
the Plan, up to and including the effective date of such termination, pursuant
to the provisions of Section 5.3, or (c) subject to the provisions of Section
6.8, the right or ability of any such Participant (and, if applicable, such
Participant’s Beneficiary) to receive his or her vested Distributable Benefit in
accordance with the terms of this Plan as in effect immediately prior to such
termination.  Any termination of this Plan by the Committee pursuant to this
Section 8.2 shall be binding on each Affiliated Company, without further action
by any such Affiliated Company.

18



--------------------------------------------------------------------------------

          8.3     Amendment of Plan Following a Change in Control. 
Notwithstanding the provisions of Section 8.1 of the Plan, upon the occurrence
of a Change in Control of the Sponsor, if the Committee does not terminate the
Plan as provided in Section 8.2, the Plan shall continue in force as provided in
Section 12.4: provided, however, that for a period of 24 months following the
date of a Change in Control of the Sponsor, no amendment to the Plan shall be
effective unless such amendment is consented to in writing by a majority of Plan
Participants pursuant to procedures established by the Committee.

19



--------------------------------------------------------------------------------

ARTICLE IX

FUNDING

          9.1     In General.  Benefits under this Plan shall be payable solely
from the general assets of the Sponsor (and, with respect to any Participant who
is an employee of an Affiliated Company, also from the general assets of such
Affiliated Company), and no person shall be entitled to look to any other source
for payment of such benefits.  The Sponsor (and, if applicable, any Affiliated
Company) shall have and possess all title to, and beneficial interest in, any
and all funds or reserves maintained or held by the Sponsor (or such Affiliated
Company) on account of any obligation to pay benefits as required this Plan,
whether or not earmarked as a fund or reserve for such purpose; any such funds,
other property or reserves shall be subject to the claims of the creditors of
the Sponsor (or such Affiliated Company), and the provisions of this Plan are
not intended to create, and shall not be interpreted as vesting, in any
Participant, Beneficiary or other person, any right to or beneficial interest in
any such funds, other property or reserves.  Nothing in this Section 9.1 shall
be construed or interpreted as prohibiting or restricting the establishment of a
grantor trust (within the mean of Code Section 671) from which benefits under
this Plan may be payable, so long as such trust or contract does not cause the
plan to be funded for purposes of Sections 201(a), 301(a)(3) or 401(a)(1) of
ERISA.

          9.2     Establishment of Rabbi Trust.  The Sponsor has established (or
will establish) a trust (“Trust”) substantially in the form attached hereto as
Exhibit B for the purpose of funding benefits under this Plan as provided in
this Article IX and for the purpose of paying the reasonable legal and
administration fees and expenses incurred by Participants and their
Beneficiaries in connection with lawsuits, actions or other proceedings brought
by such persons to enforce their rights under the Plan.

          9.3     Funding of Rabbi Trust.  Subject to the amendment or
termination of this Plan and the restrictions set forth in Section 9.1, the
Company shall contribute to the Trust, on behalf of each Participant, the amount
of Compensation Deferrals made by such Participant and the amount of any Company
Contribution allocated to such Participant’s Account.  Amounts corresponding to
Salary Deferrals for each payroll period shall be contributed to the Trust as
soon as reasonably practicable following the end of such payroll period.  Bonus
Deferrals for a Plan Year shall be contributed to the Trust as soon as
reasonably practicable following the date on which such Bonus amounts otherwise
would have been paid to the Participant.

20



--------------------------------------------------------------------------------

ARTICLE X

AFFILIATED COMPANIES

          10.1   Affiliated Company Participation.  The Board of Directors may
revoke or modify an Affiliated Company’s participation in this Plan at any time
and for any or no reason, or terminate this Plan with respect to such Affiliated
Company’s employees and Participants, subject to the provisions of Section 8.1
concerning changes in the Plan.

          10.2   Adoption Agreement.  Any Affiliated Company participating in
the Plan shall adopt the Plan and shall agree to be bound by the terms and
conditions of the Plan and any future changes made by the Board to the Plan.

21



--------------------------------------------------------------------------------

ARTICLE XI

CHANGE IN CONTROL

          11.1   Change in Control.  As used in this Plan, “Change in Control”
shall mean the following and shall be deemed to occur if any of the following
events occur:

 

          (a)     Any “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Impac Mortgage Holdings Company
(the “Parent”) representing 50% or more of the combined voting power of the
Parent’s then outstanding voting securities.

 

 

 

          (b)     Any “person,” as such term is used in Sections 13 (d) and
14(d) of the Exchange Act, other than any person who were the beneficial owners
of securities of Impac Funding Corporation, a California corporation, as January
1, 2000, or a direct or indirect subsidiary of Parent (“Parent Subsidiary”), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the 50% or
more of the combined voting power of Sponsor’s then outstanding voting
securities).

 

 

 

          (c)     During any period of two consecutive years, individuals who,
as of the beginning of such period, constitute the Parent’s Board of Directors
(the “Parent’s Incumbent Board”) cease for any reason to constitute at least a
majority of the Parent’s Board of Directors, unless the election, or nomination
for election by the Parent’s stockholders, of each new director is approved by a
vote of at least two-thirds of the directors then comprising the Parent’s
Incumbent Board.

 

 

 

          (d)     During any period of two consecutive years, individuals who,
as of the beginning of such period, constitute the Sponsor’s Board of Directors
(the “Sponsor’s Incumbent Board”) cease for any reason to constitute at least a
majority of the Sponsor’s Board of Directors, unless the election, or nomination
for election by the Sponsor’s stockholders, of each new director is approved by
a vote of at least two-thirds of the directors then comprising the Sponsor’s
Incumbent Board.

 

 

 

          (e)     The stockholders of the Parent approve a merger or
consolidation of Parent with any other corporation, other than the following

 

 

 

 

          (i)     A merger or consolidation which would result in the voting
securities of the Parent outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities or another entity) more

22



--------------------------------------------------------------------------------

 

 

than 50% of the combined voting power of the voting securities of the Parent or
such other entity outstanding immediately after such merger or consolidation; or

 

 

 

 

 

          (ii)     A merger or consolidation effected to implement a
recapitalization of the Parent (or similar transaction) in which no person
acquires 50% or more of the combined voting power of the Parent’s then
outstanding voting securities.

 

 

 

 

          (f)     The stockholders of the Sponsor approve a merger or
consolidation of Sponsor with any other corporation, other than the following

 

 

 

 

 

          (i)     A merger or consolidation which would result in the voting
securities of the Sponsor outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being 50% of the combined
voting power of the voting securities of the Sponsor or such other entity
outstanding immediately after such merger or consolidation); or

 

 

 

 

 

          (ii)     A merger or consolidation effected to implement a
recapitalization of the Sponsor (or similar transaction) in which no person
acquires 50% or more of the combined voting power of the Sponsor’s then
outstanding voting securities; or

 

 

 

 

 

          (iii)     A merger or consolidation with a Parent Subsidiary.

 

 

 

          (g)     The stockholders of Parent approve a plan of complete
liquidation of the Parent or an agreement for the sale or other disposition by
the Parent of all or substantially all of the Parent’s assets.

 

 

 

          (h)     The stockholders of Sponsor approve a plan of complete
liquidation of the Sponsor or an agreement for the sale or other disposition by
the Sponsor of all or substantially all of the Sponsor’s assets to a person that
is not a Parent Subsidiary.

Notwithstanding the preceding provisions of this Section 11.1, a Change in
Control shall not be deemed to have occurred (1) if the “person” described in
the preceding provisions of this Section 11.1, is an underwriter or underwriting
syndicate that has acquired the ownership of 50% or more of the combined voting
power of the Parent’s then outstanding voting securities solely in connection
with a public offering of the Parent’s securities, or (2) if the “person”
described in the preceding provisions of this Section 11.1 is an underwriter or
underwriting syndicate that has acquired the ownership of 50% or more of the
combined voting power of the Sponsor’s then outstanding voting securities solely
in connection with a public offering of the Sponsor’s securities.  Further, a
Change of Control of any one participating Company shall be deemed to be a
Change in Control only

23



--------------------------------------------------------------------------------

with respect to employees of that Company and shall not be deemed to be a Change
in Control with respect to employees of any other participating Company.

24



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

          12.1     Designation of Beneficiary.  A Participant shall be entitled
to designate one or more individuals or entities (including a trust or trusts),
in any combination, as his or her “Beneficiary” or “Beneficiaries” to receive
any Plan benefit payments to which such Participant is entitled as of, or by
reason of, his or her death; provided, however, that the designation of any
individual or entity other than the Participant’s spouse shall be effective only
with the consent of the Participant’s spouse.  Any such designation may be made
or changed at any time prior to the Participant’s death by written notice filed
with the Committee, with such written notice to be in such form and contain such
information as the Committee may from time to time determine.  In the event that
(a) a Beneficiary designation is not on file or is not effective at the date of
a Participant’s death, (b) no Beneficiary survives the Participant, or (c) no
Beneficiary is living at the time any payment becomes payable under this Plan,
then, for purposes of making any further payment of any unpaid benefits under
the Plan, such Participant’s Beneficiary or Beneficiaries shall be deemed to be
the Participant’s estate.  A Beneficiary entitled to receive any Plan Benefit
payments pursuant to this Section 12.1 shall receive such payments at the
time(s) and in the manner elected by the Participant in his or her Participation
Agreement.

          12.2    Payments During Incapacity.  The Committee shall have no duty
or obligation to determine the competence or capacity of any Participant or
Beneficiary.  However, in the event that the Committee is made aware that a
Participant (or Beneficiary) is under mental or physical incapacity at the time
of any payment to be made to such Participant (or Beneficiary) pursuant to this
Plan, any such payment may be made to the conservator or other legally appointed
personal representative having authority over and responsibility for the person
or estate of such Participant (or Beneficiary), as the case may be, and for
purposes of such payment references in this Plan to the Participant (or
Beneficiary) shall mean and refer to such conservator or other personal
representative of the person or estate of the Participant (or Beneficiary), any
such payment may be made to any person or institution that has apparent
responsibility for the person and/or estate of the Participant (or Beneficiary)
as determined by the Committee.  Any payment made in accordance with the
provisions of  this Section 12.2 to a person or institution other than the
Participant (or Beneficiary) shall be deemed for all purposes of this Plan as
the equivalent of a payment to such Participant (or Beneficiary), and the
Company shall have no further obligation or responsibility with respect to such
payment.

          12.3    Prohibition Against Assignment.  Except as otherwise expressly
provided in Section 12.1 and Section 12.2 hereof, the rights, interests and
benefits of a Participant under this Plan (a) may not be sold, assigned,
transferred, pledged, hypothecated, gifted, bequeathed or otherwise disposed of
to any other party by such Participant or any Beneficiary, executor,
administrator, heir, distribute or other person claiming under such Participant,
and (b) shall not be subject to execution, attachment or similar process.  Any

25



--------------------------------------------------------------------------------

attempted sale, assignment, transfer, pledge, hypothecation, gift, bequest or
other disposition of such rights, interests or benefits contrary to the
foregoing provisions of this Section 12.3 shall be null and void and without
effect.

          12.4    Assumption of Plan.  The Company expressly agrees that it
shall not merge or consolidate into or with another corporation, or sell
substantially all of its assets to another corporation, firm or person until
such corporation, firm or person expressly agrees in writing to assume and
discharge the duties and obligations of the Company under this Plan.  The
powers, duties, rights and obligations of the Company under this Plan may be
assigned (i) to any company into which the Company may be merged, or with which
it may be consolidated, or (ii) to any company resulting from any merger,
reorganization or consolidation to which the Company is a party, or (iii) to any
company to which the business of the Company may be transferred, to the extent
affected Participants transfer their employment to such company.  If such an
assignment occurs, the successor-in-interest to the Company shall assume the
powers, duties, rights and obligations of the Company in writing.

          12.5    Binding Effect.  The provisions of this Plan shall be binding
upon the Sponsor, the Participants, all Affiliated Companies employing any
Participants, and any successor-in-interest, beneficiary, heir or personal
representative to the Sponsor, any Participant or any such Affiliated Company.

          12.6    No Right to Employment.  This Plan is voluntary on the part of
the Sponsor and its Affiliated Companies, and shall not be deemed to constitute
an employment contract between any Participant and the Sponsor or any Affiliated
Company, nor shall the adoption or existence of the Plan or any provision
contained in the Plan be deemed to be a required condition of the employment of
any Participant.  Nothing contained in this Plan shall be deemed to give any
Participant the right to continued employment with the Sponsor or any Affiliated
Company, and the Sponsor and its Affiliated Companies may terminate any
Participant at any time, in which case the Participant’s rights arising under
this Plan shall be only those expressly provided under the terms of this Plan.

          12.7    Notices.  All notices, requests, or other communications
(hereinafter collectively referred to as “Notices”) required or permitted to be
given hereunder or which are given with respect to this Plan shall be in writing
and may be personally delivered, or may be sent by United States registered
mail, postage prepaid, return receipt requested and addressed as follows:

To the Sponsor,
and Affiliated Company
or the Committee at:

 

 

Impac Funding Corporation

 

1401 Dove Street

 

Newport Beach, CA 92660

26



--------------------------------------------------------------------------------

To Participant at:

The Participant’s residential
mailing address as reflected
in the Sponsor’s or Affiliated
Company’s employment records

A Notice which is delivered personally shall be deemed given as of the date of
personal delivery, and a Notice mailed as provided herein shall be deemed given
on the date received.  Any Participant may change his or her address for
purposes of Notices hereunder pursuant to a Notice to the Committee, given as
provided herein, advising the Committee of such change.  The Sponsor, any
Affiliated Company and/or the Committee may at any time change its address for
purposes of Notices hereunder pursuant to a Notice to all affected Participants,
given as provided herein, advising such Participants of such change.

          12.8    Governing Law.  This Plan shall be governed by, interpreted
under and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.

          12.9    Titles and Headings; Gender of Terms.  Article and Section
headings herein are for reference purposes only and shall not be deemed to be
part of the substance of this Plan or in any way to enlarge or limit the meaning
or interpretation of any provision in this Plan.  Use in this Plan of the
masculine, feminine or neuter gender shall be deemed to include each of the
omitted genders if the context so requires.

          12.10  Severability.  In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, such invalidity or unenforceability shall not be
construed as rendering any other provision contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.

          12.11  Tax Effect of Plan.  Neither the Sponsor nor any Affiliated
Company warrants any tax benefit or any financial benefit under this Plan. 
Without limiting the foregoing, the Sponsor and each Affiliated Company and
their directors, officers, employees and agents shall be held harmless by the
Participant from, and shall not be subject to any liability on account of, any
Federal or State tax consequences or any consequences under ERISA of any
determination as to the amount of plan benefits to be paid, the method by which
plan benefits are paid, the persons to whom plan benefits are paid, or the
commencement or termination of the payment of plan benefits.

27



--------------------------------------------------------------------------------

          12.12  Mandatory Arbitration.  In the event of any unresolved dispute
between a Participant or Beneficiary and the Company or the Trustee regarding
this Plan, such dispute shall be submitted to arbitration in accordance with the
rules and regulations of the American Arbitration Association for the
arbitration of employee benefit plan claim disputes (including the rules
contained therein for the selection of an arbitrator who is familiar with
employee benefit plans).  The written determination of the arbitrator shall be
final, binding and conclusive on the Parties and judgment on the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof.  The
prevailing party or parties of any arbitration of legal or equitable proceeding
shall be entitled to have and recover his or their attorneys fees, costs and
expenses as determined by the arbitrator.

          IN WITNESS WHEREOF, the Sponsor has caused this Plan to be executed by
its duly authorized officer effective as of the Effective Date hereof.

 

IMPAC FUNDING CORPORATION

 

 

 

 

 

By:

/s/ RON MORRISON

 

 

--------------------------------------------------------------------------------

 

Title:

E.V.P

28